Case: 14-14454   Date Filed: 06/26/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14454
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:12-cr-00006-WS-GRJ-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JAMES RAY WILLIAMS,
a.k.a. Jason Felix,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (June 26, 2015)

Before: HULL, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14454    Date Filed: 06/26/2015   Page: 2 of 2


      Barbara Sanders, appointed counsel for James Ray Williams in this direct

criminal appeal, has moved to withdraw from further representation of Williams

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s convictions and

sentences are AFFIRMED.




                                         2